Citation Nr: 0120689	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-22 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to October 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 1997, the Board 
denied service connection for PTSD.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
Court vacated the Board's decision and remanded the matter of 
service connection for PTSD to the Board decision for 
additional development.  In April 1999, the Board remanded 
this case to the RO for additional development, which was 
undertaken.  

The Board notes that the veteran has filed a VA Form 21-8940.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 1993 and October 
1993 rating decisions of the reasons and bases for the denial 
of his claim of service connection for PTSD.  He was likewise 
informed in the May 1994 statement of the case, June 1996 
rating decision, June 1996 supplemental statement of the 
case, and January 2001 supplemental statement of the case.  
The rating decisions, as well as the statement of the case 
and supplemental statements of the case, informed the veteran 
that evidence of what evidence was needed to substantiate his 
claim.  Moreover, the veteran was notified of the need to 
submit evidence in support of his claim in various letters 
from the RO.  The Board concludes the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In April 1999, the Board remanded this case for 
further development regarding the veteran's stressors and the 
verification thereof.  This action was undertaken.  In 
addition, the veteran was advised to submit supporting 
evidence of his stressors.  Also, the veteran was examined by 
VA.  The RO requested all relevant records and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  While VA has a duty to assist veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The veteran served on active duty from March 1958 to October 
1971.  Following service, the record shows that the veteran 
was diagnosed as having reactive depression and paranoid 
personality when he was hospitalized by VA in 1982.  In a 
January 1983 rating decision, service connection for a 
nervous disorder was denied.  The veteran did not appeal that 
determination.  

In August 1990, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had been stationed 
in Vietnam from 1969 to 1971.  The veteran related that he 
had served with the U.S.S. Anchorage which carried Marines 
"Amphibs."  The veteran reported that the U.S.S. Anchorage 
would carry the Marines to "hot spots," but he was never 
involved in any battles.  He did report that he could hear 
the noise of guns and that bothered him.  Following mental 
status examination, thee examiner concluded that the veteran 
had dysthymia and was also depressed and had some phobias and 
paranoid feelings.  No diagnosis of PTSD was rendered.  

In an April 1991 letter, a VA staff psychiatrist indicated 
that the veteran had been seen since 1979 in the Mental 
Hygiene Clinic with a current diagnosis of paranoid 
personality.  In addition, it was noted that in the past, the 
veteran met the diagnostic criteria for schizophrenia, 
paranoid type.  In addition, it was also noted that he had 
had significant depression.  

In September 1991, the veteran was examined by Douglas A. 
Stevens, Ph.D.  The veteran reported that he was serving 
aboard a ship stationed in the Vietnam Theatre from 1969 to 
1971.  The veteran related that during that time, he was 
under constant stress from the guns firing.  The veteran 
reported that he was an engine man and that he operated the 
engines on "LCMs" when taking Marines to the beach.  During 
those times, the veteran related that he was under fire.  
Following mental status examination, it was concluded that 
the veteran had organic mental impairment with primary 
dysfunction in the right hemisphere, major depression, 
generalized anxiety, and possible PTSD related to his 
military service.  

In October 1992, the RO requested that the veteran submitted 
evidence in support of his claim for service connection for 
PTSD.  In response, the veteran indicated that he served 
aboard the U.S.S. Anchorage from 1969 to 1971 and carried 
Marines to various sites.  The veteran indicated that during 
that time, he saw wounded and dead persons in the water.  

In December 1992, the veteran and his wife testified at a 
personal hearing at the RO.  At that time, the veteran 
indicated that he served aboard the U.S.S. Anchorage from 
1969 to 1971 as a repair person in the engine room.  He 
testified that in August 1969, he was shipped onboard the 
U.S.S. Anchorage, an "LSE" landing dock ship.  He related 
that his duties were to overhaul and repair the boats and to 
keep up the emergency generators.  The veteran stated that 
they would go to Subic Bay in the Philippines, pick up 
Marines and equipment, and go to Vietnam and off-load them in 
Da Nang port and other spots on the Vietnamese/Cambodian 
border.  During those times, the veteran testified that he 
accompanied the troops into the landing.  The veteran 
remembered the ships firing and dropping grenades to keep 
enemy divers from placing satchel charges on the bottom of 
the ship.  The veteran said that some of the Marines they 
picked up were wounded and it was not unusual to find people 
floating in the water when they were in close.  When he was 
below deck, he was involved in typhoon/bad weather 
operations; and that sometimes when they were in Da Nang 
harbor he went on the deck and saw gunfire on shore, but his 
ship did not have to return fire even though it was under a 
red alert.  The veteran's wife asserted that the veteran 
currently displayed symptoms of PTSD.  

VA outpatient records dated in 1993 show that the veteran had 
a possible diagnosis of PTSD.  In July 1993, the veteran was 
treated at the John L. McClellan Memorial Veterans Hospital.  
At that time, the veteran reported to the examiner that he 
served in combat in Vietnam.  The veteran related that he 
served aboard the U.S.S. Anchorage from 1969 to 1971 and that 
it was his job to keep the power going.  The veteran related 
that it bothered him to see the Marines landing in Vietnam 
and Cambodia.  He related that the shipboard guns would give 
them support.  However, he indicated that every time the 
Marines landed, they (the Marines) would be fired upon by the 
enemy and many Marines were killed.  The veteran also 
reported that they had to drop grenades off the ship to keep 
the zephyrs off.  The veteran stated that it really bothered 
him that the United States lost the Vietnam War.  The veteran 
also described losing a good friend who died in December 1964 
or January 1965 as a Prisoner of War in Vietnam.  The veteran 
also indicated that he saw children shot for stealing in the 
Philippines.  The veteran also stated that they retrieved 
bodies out of the water.  The veteran described steering the 
vessel during a typhoon.  Following mental status 
examination, the examiner concluded that the veteran had 
PTSD, chronic, delayed; major depression; and organic mental 
disorder.  It was indicated that the diagnosis of PTSD was 
based on the veteran's "ample stressors."  

In an August 1993 rating decision, service connection for 
PTSD was denied.  The veteran appealed that determination.  

Thereafter, the veteran's records from the Social Security 
Administration were received, but did not add anything 
further which was relevant to the record.  

Subsequently, VA outpatient record were received.  They 
reflected treatment for PTSD.  No additional information 
regarding alleged stressors was provided.  

In November 1993, the veteran was treated at the John L. 
McClellan Memorial Veterans Hospital.  At that time, he was 
not treated for PTSD.  In June 1994, he was examined by VA 
for other disabilities.  

In June 1994, the Department of the Army, U.S. Army and Joint 
Services Environmental Support Group (ESG)confirmed that 
during 1970, members of the U.S.S. Anchorage participated in 
small craft lifts and the transfer of midshipmen to U.S. 
Naval units along the Vietnam coast and on inland waters.  
Port of call included Vung Tau, Cam Ranh Bay, Qui Nhon, Da 
Nang, and An Thoi.  However, ESG stated that it was unable to 
verify that the veteran saw dead and wounded soldiers in the 
water during his tour of duty in 1970.  

In September 1997, the Board denied service connection for 
PTSD, determining that that there was an absence of credible, 
supporting evidence of a stressor.  The Court issued a 
memorandum decision on November 12, 1998, which determined 
that the Secretary of Veterans Affairs had not fulfilled the 
duty to assist.  Specifically, the Court stated that the RO 
had submitted the veteran's stressors to the ESG (now United 
States Armed Services Center for Research of Unit Records 
(hereinafter USASCRUR)) to determine if the veteran's 
stressors had occurred; however, it noted that the letter 
submitted to USASCRUR did not show what stressors the RO had 
sought to verify.  Additionally, the Court stated that the 
evidence received back from USASCRUR covered only the year of 
1970 as to the U.S.S. Anchorage, and that the veteran had 
alleged that his tour of duty on the U.S.S. Anchorage was 
from August 1969 to October 1971.  Thus, the Court determined 
that "based upon the disconnect between the appellant's 
apparent period of service aboard the Anchorage and records 
obtained by the [USASCRUR], the Court holds that the duty to 
assist has not been fulfilled."  [redacted] (emphasis in 
original).  The Court vacated and remanded the September 1997 
Board decision for additional development as to the veteran's 
stressors.

The Board, in April 1999, then remanded this case to the RO 
for the RO to verify the specific dates of the veteran's tour 
of duty on the U.S.S. Anchorage; obtain further information 
with regard to the veteran's stressors from the USASCRUR; 
obtain further information with regard to the veteran's 
stressors from the Marines Corps; obtain information from the 
veteran as to whether there was firing going on during his 
tour of duty on the U.S.S. Anchorage; advise the veteran that 
he must submit evidence that the inservice stressors 
occurred; and examine the veteran and afford him a hearing.

Thereafter, In October 1999, the RO sent letters to the 
USASCRUR and the Marines Corps, seeking further information 
regarding the veteran's stressors.  They were provided with 
the veteran's service records as well as a copy of the July 
1993 report from the John L. McClellan Memorial Veterans 
Hospital in which the veteran reported his stressors.  The RO 
also sent the veteran a letter requesting supporting evidence 
and asking the veteran if the U.S.S. Anchorage was fired upon 
during service.  In reply, the Marines Corps itself had no 
further information.  

VA outpatient records were thereafter received which included 
treatment for PTSD, but which did not contain any further 
information with regard to the veteran's alleged stressors.  

In December 1999, the veteran was examined by Patricia L 
Griffen, Ph.D.  At that time, the veteran related that during 
service aboard the U.S.S. Anchorage, they would throw 
grenades in the water to protect themselves from attack.  The 
veteran said that he could hear the grenades going off and he 
thereafter developed claustrophobia, fear of fire and flood, 
and fear of riding in an elevator.  The veteran also related 
that he felt much guilt over convincing a friend to reenlist 
in 1964 because he was subsequently killed in Vietnam.  
Mental status examination revealed major depressive disorder 
and PTSD.  

Thereafter, the veteran submitted lay evidence showing that 
his friend had been killed in Vietnam.  The veteran again 
emphasized that he had talked him into reenlisting.  

In December 1999, the veteran and his wife testified at a 
personal hearing before a hearing officer.  The veteran 
testified that before he was stationed aboard the U.S.S. 
Anchorage, he learned of the death of his friend in Vietnam.  
The veteran expressed that he had enlisted and convinced his 
friend to reenlist.  He was subsequently killed.  In 1969, 
the veteran related that he was stationed aboard the U.S.S. 
Anchorage.  The veteran related that during his service 
onboard, the servicemen would drop grenades off the side of 
the ship in case there was an enemy swimmer trying to get 
under the ship.  The veteran also described hearing big gun 
fire from the U.S.S. Anchorage on the enemy.  The veteran 
related that he was constantly in fear of flooding and of 
running aground.  He stated that he felt claustrophobic in 
the engine room.  The veteran also related that typhoons were 
a problems and that he witnessed the after effects, such as 
dead bodies in the water.  He indicated that the U.S.S. 
Anchorage provided relief effort following the bad weather.  
The veteran wife testified as to the veteran's current mental 
state.  

In October 2000, the USASCRUR confirmed that the veteran 
served aboard the U.S.S. Anchorage from September 1969 to 
October 1971.  The USASCRUR did not verify any reported 
stressors.  

Information about the U.S.S. Anchorage shows, in pertinent 
part, that in January 1970, the U.S.S. Anchorage set sail for 
the western Pacific to transport Marines Corps personnel back 
to the United States as part of "Operation Keystone 
Bluejay," a planned withdrawal of troops from Vietnam.  In 
February 1970, the U.S.S. Anchorage retrieved the personnel.  
In May 1970, the U.S.S. Anchorage returned to the Far East.  
Beginning in June 1970, the U.S.S. Anchorage carried small 
craft between ports along the coast of Vietnam.  In addition, 
the ship participated in several amphibious exercises.  In 
October 1970, she carried out relief operations in the 
Lagonoy Gulf on the eastern coast of the Philippines 
following two typhoons.  In April 1971, she sailed to Da Nang 
where she embarked Marines Corps personnel and equipment for 
return to the United States as part of "Operation Keystone 
Robin."

In January 2001, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he 
often thought of his friend who was killed in Vietnam.  The 
veteran reported three primary stressors.  The first two 
stressors involved grenades being dropped overboard from the 
U.S.S. Anchorage to stop enemy swimmers.  The third stressor 
involved his steering the ship during bad weather.  Mental 
status examination resulted in a diagnosis of PTSD based on 
the two stressors involving grenades being dropped overboard 
from the U.S.S. Anchorage to stop enemy swimmers.


Analysis

The veteran alleges that he has PTSD as the result of his 
experiences in Vietnam.  However, since the veteran has not 
been shown to be capable of making medical conclusions, his 
statements regarding causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, his 
representative points out that the veteran was awarded two 
Bronze Stars which signify combat service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

At the outset, the record does not show that the veteran 
served in combat.  His DD Form 214 does not show that the 
veteran served in combat or that he received any 
commendations or awards which appear to be awarded primarily 
or exclusively for circumstances relating to combat, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  The DD Form 214 shows that the veteran was awarded 
a Vietnam Service Medal with 2 Bronze Stars.  The 
representative asserts that this shows combat service.  The 
Board notes that a Bronze Service Star, which is what was 
awarded to the veteran in conjunction with the Vietnam 
Service Medal, is not the same decoration as the Bronze Star 
Medal.  Campaign ribbons such as the Vietnam Service Medal 
are awarded to all personnel within the cited theater, but do 
not constitute evidence of combat.  Similarly, Bronze Service 
Stars such as were awarded to the veteran indicate service in 
a named campaign, but are not evidence of combat.  It is a 
device that places a person in the named theater within a 
specific time.  Therefore, the veteran did not receive any 
awards or decorations that demonstrates or tends to 
demonstrate that he participated in combat.  Otherwise, the 
record to include his DD Form 214 shows no combat service.  
In fact, the veteran himself, although he has stated to a VA 
examiner that he had combat service, does not clearly allege 
combat service.  He does not assert that he personally ever 
fired upon the enemy or was fired upon by the enemy.  He 
specifically denied that.  At best, he vaguely asserts that 
the U.S.S. Anchorage was involved in combat and fired upon 
the enemy, however, this is not shown in the records from 
that vessel during the time the veteran was onboard.  The 
documentation with regard to that vessel does not show that 
the ship participated in combat.  

Therefore, the Board finds that the veteran did not have 
combat service.  To the extent that any medical examiner may 
have concluded that the veteran has PTSD due to combat, this 
type of diagnoses was based on an oral history as provided by 
the veteran, and was otherwise lacking in a factual basis so 
as to outweigh the information in the veteran's service 
records, service documents, and the documentation with regard 
to the U.S.S. Anchorage.

Thus, in the absence of combat service, the veteran's own lay 
testimony is insufficient to establish the occurrence of 
stressors and alleged stressors must be corroborated by 
credible supporting evidence.  As such, the Board must make a 
determination as to whether any of the veteran's alleged 
stressors are supported by credible evidence.  

In that regard, the Board notes that the veteran has 
presented  stressors, such as hearing the firing from the 
guns of the U.S.S. Anchorage, being fearful when grenades 
were dropped overboard to fend off enemy swimmers, seeing 
Marines fired upon, and seeing dead and wounded in the water.  
The Board notes that the ESG/USASCRUR and/or Marines Corps 
were unable to verify these stressors or any other stressors.  
The information of record regarding the U.S.S. Anchorage 
fails to show that this vessel engaged in any combat, fired 
on the enemy, or was fired upon by the enemy.  Likewise, the 
information of record with regard to that ship does not show 
that personnel fended off the enemy by dropping grenades 
overboard.  Therefore, these stressors are not verified by 
any official documentation.  

The Board notes that even if the service department cannot 
verify all stressors or generalized stressors, the veteran 
may submit other corroborating evidence.  In this case, the 
veteran was invited to submit additional evidence and was 
told to do so by VA, but he failed to do so and did not 
furnish any corroborative evidence.  As such, the only 
evidence that these stressors occurred is the veteran's own 
statements which are insufficient.  Moreover, as noted, the 
information from the U.S.S. Anchorage tends to negate the 
veteran's assertions and most certainly does not support 
them.  

In addition, the veteran indicated that he had steered the 
U.S.S. Anchorage in typhoon/bad weather.  The information 
from the U.S.S. Anchorage does show that this vessel assisted 
in relief efforts after two typhoons, but it does not show 
that this vessel was in the water during the two typhoons.  
In addition, there is no verification that the veteran 
himself was steering the U.S.S. Anchorage at any time, 
particularly since he was an engine mechanic and there is no 
evidence that his duties included steering the ship.  
Furthermore, there is no diagnosis of PTSD based on seeing 
the aftereffects of a typhoon.  

With regard to seeing children being shot for steeling in the 
Philippines, this stressor is not the type that can be 
specifically verified through official channels, and, again 
there is simply no supporting evidence that the veteran saw 
this happen in the record, outside from his own statements.  

With regard to the death of the veteran's friend, his friend 
died before the veteran ever was stationed aboard the U.S.S. 
Anchorage and the veteran learned of the death before he was 
stationed aboard the U.S.S. Anchorage.  The veteran currently 
maintains that he feels guilt and sadness over his friend's 
death, however, he does not present that death as the 
stressor which caused PTSD.  Rather, he asserts that his 
service off-shore from Vietnam aboard the U.S.S. Anchorage 
caused his PTSD.  Likewise, during the current VA 
examination, the veteran acknowledged distress over his 
friend's death, but did not present that death as one of his 
stressors, which were enumerated otherwise; the current 
diagnosis of PTSD is based on his alleged stressors involving 
the U.S.S. Anchorage, which have not been corroborated.  

Therefore, the Board finds that the veteran does not have 
PTSD due to a verified stressor because there is no credible 
supporting evidence.  The current statements of the veteran's 
wife are only probative with regard to how his current mental 
state appears, not as to whether the alleged stressors 
factually occurred as she has no personal knowledge thereof.  

The Board notes that there are numerous diagnoses of PTSD, 
however, these diagnoses are based on unverified stressors.  
As noted, the Board has concluded that the veteran did not 
participate in combat, and there is no verification of the 
claimed stressors to support a PTSD diagnosis.  As such, the 
diagnoses contain unsupported conclusions which are 
insufficient to warrant a grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Based on the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board is aware that the 
veteran has varied his statements regarding the nature of the 
stressors over time, to include seeing dead, possible 
allegations of combat, recovering bodies and sea snakes.  His 
claimed stressors are either not supported by credible 
supporting evidence or did not result in a diagnosis of PTSD.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.



ORDER

Service connection for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

